By the court.

The statute entitled, “ an act empowering “ school districts to build and repair school houses, and reg-u ulating schools,” enacts, that “ the selectmen shall assess, “ in the same manner as town taxes are assessed, on the polls and estates of the inhabitants composing any school district, “ &c. all monies voted to be raised, &c. in thirty days after “ the clerk of the district shall certify to said selectmen “ the sum voted by the district to be raised, as aforesaid.” And it is objected, that the assessment mentioned in the plea, not having been made within thirty days after the tax was certified to the selectmen, was illegal and void ; and the question is, whether the clause in the statute, respecting the assessment of the taxes within thirty days, was intended by the legislature to be merely directory to the selectmen, oras a limitation of their authority ?
Whether the tax be assessed rvithin thirty days, or after-wards, it must be assessed according to the same invoice, and upon the samp persons ; it is, therefore, wholly immaterial, with respect to those, upon whom the tax is laid, at what time the assessment is made. We are, therefore, of opinion, that the clause, ⅛ tjie act, is merely directory, and not *330a limitation of the authority of the selectmen. On this point, the case of Pond vs. Negus, 3 Mass. Rep. 230, is a direct authority ; and this objection is overruled.
There is, in this case, another objection, whi ffi must be examined. The statute, entitled,. “ an act ded.iring in. du- “ ty, and defining the power, of collectors of taxes,” marts, in relation to the sale of goods, taken as a distress foi ta..cs, that “ notice of the place, day, and hour of such sale, S,c. í£ and a particular description of the goods and chattels, so to “ be sold, and of the species, whether money or paper, for “ which the distress is taken, shall be posted,” &c. and it is objected, that it does not appear, that a description of the species, whether money or paper, for which the distress, in this case, was taken, ivas posted up. The statute, upon which this objection rests, ivas passed in the year 1791 ; previously to which time taxes were raised sometimes in paper, and sometimes in specie ; and distresses for taxes were sold for specie or paper, according to the nature of the tax. But it, is believed, that no tax, payable in any species of paper, has been raised within thirty years. 1 N. H. Laws 533. And it is not doubted, that whenever goods are advertised for sale at auction, it is now the universal understanding of the community, that they are to be sold for money ; unless the contrary be stated. And as the object of this clause, in the statute, was to give notice to those, who might be disposed to purchase the goods, of what would be received in payment ; we are of opinion, that a general advertisement of the goods for sale at auction is a sufficient notice, that they are to be sold for money, within the intent and meaning of the statute ; and that the tax, in this case, being a money tax, the advertisement was sufficient. This objection cannot, therefore, prevail.
Judgment for the defendant.